Exhibit 11 Computation of Per Share Earnings Net income $ 11,292,000 Preferred dividends and discount (178,000 ) Net income available to common stockholders for the year ended December 31, 2008 $ 11,114,000 Weighted average common shares outstanding 16,299,078 Assumed incremental common shares issued upon exercise of stock options and common stock warrant 66,737 Weighted average common shares for diluted earnings per share 16,365,815 Earnings per common share – basic $ 0.68 Earnings per common share – diluted $ 0.68
